Exhibit 10.1
SECOND AMENDMENT TO SINGLE TENANT ABSOLUTE NET LEASE
     THIS SECOND AMENDMENT TO SINGLE TENANT ABSOLUTE NET LEASE (this
“Amendment”) is entered into as of this 21st day of December, 2009 (the “Second
Amendment Effective Date”), by and between 10165 McKELLAR COURT, L.P., a
California limited partnership (“Landlord), and QUIDEL CORPORATION, a Delaware
corporation (“Tenant”).
RECITALS
     A. WHEREAS, Landlord and Tenant entered into that certain Single Tenant
Absolute Net Lease dated as of December 20, 1999, as amended by that certain
First Amendment to Single Tenant Absolute Net Lease dated as of December 20,
1999 (as amended by this Amendment, and as the same may have been otherwise
amended, supplemented or modified from time to time, the “Lease”), whereby
Tenant leases the Premises from Landlord consisting of the Building at 10165
McKellar Court, San Diego, California; and
     B. WHEREAS, Landlord and Tenant desire to extend the Lease Term and provide
Tenant with three (3) renewal options of five (5) years each; and
     C. WHEREAS, Landlord and Tenant desire to modify and amend the Lease only
in the respects and on the conditions hereinafter stated.
AGREEMENT
     NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual
promises contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, agree as follows:
     1. Definitions. For purposes of this Amendment, capitalized terms shall
have the meanings ascribed to them in the Lease unless otherwise defined herein.
     2. Lease Term Extension. The expiration date of the initial Lease Term is
hereby changed from December 19, 2014 to December 31, 2019 (the “Initial Lease
Term Expiration Date”). The aforementioned extension of the initial Lease Term
shall not constitute the exercise of an extension option pursuant to Section 4.1
of the Lease.
     3. Extension Options. Tenant is hereby granted one (1) additional option to
extend the Lease Term for a period of five (5) years, resulting in Tenant having
the ability, pursuant to Section 4.1 of the Lease, to extend the Lease Term for
three (3) additional periods of five (5) years each following the Initial Lease
Term Expiration Date, subject to all the provisions of the Lease.
     4. Return of Deposit. Landlord and Tenant acknowledge that it is
contemplated that BioMed Realty, L.P. (“BioMed”) will make a mortgage loan to
Landlord for the purpose of refinancing Landlord’s current mortgage loan that is
secured by the Premises. Upon payoff of

 



--------------------------------------------------------------------------------



 



the existing mortgage loan (to Midland Loan Services, Inc. or its successors
(the “Lender”)), Landlord agrees, consistent with that certain letter, dated
December 20, 1999 (the “Side Letter”), to return to Tenant the balance of that
certain Tenant Improvements and Leasing Commissions escrow account, which
account is held by Lender and will be returned to the Landlord upon the payoff
of the existing loan. Consistent with the Side Letter, Landlord and Tenant
acknowledge that the Percentage Interests in Operating Cash Flow (as defined in
Section 6(c)(i) and (ii) of the Landlord’s Agreement of Limited Partnership (the
“Partnership Agreement”)) of the Limited Partner (as defined in the Partnership
Agreement) and the General Partner (as defined in the Partnership Agreement)
will remain 78% and 22% respectively, subject to and in accordance with the
Partnership Agreement.
     5. Consent to Memorandum of Lease; Subordination, Non-Disturbance and
Attornment Agreement. By signing below, Landlord consents to Tenant recording a
memorandum of lease to record this Lease in the form attached hereto as
Exhibit A. Landlord and Tenant also agree to execute, and cause Lender to
execute, a Subordination, Non-Disturbance and Attornment Agreement in the form
attached hereto as Exhibit B.
     6. Condition of Premises. Tenant acknowledges that (a) it is in possession
of and is fully familiar with the condition of the Premises and (b) Landlord
shall have no obligation to alter, repair or otherwise prepare the Premises for
Tenant’s continued occupancy or to pay for any improvements to the Premises,
except as may be expressly provided in the Lease.
     7. Broker. Tenant acknowledges that BioMed will make a one-time payment of
$25,000 to Cresa Partners in connection with Cresa Partners negotiating,
arranging and procuring the New Term Loan Documents (as defined in the
Partnership Agreement) and this Amendment. Tenant agrees to indemnify, defend
and hold Landlord harmless from any and all cost or liability for compensation
claimed by any broker engaged by Tenant or claiming to have been employed or
engaged by it in connection with negotiating, arranging or procuring this
Amendment.
     8. No Default. Landlord and Tenant each represents, warrants and covenants
to the other that, to the best of its knowledge, neither party is in default of
any of their respective obligations under the Lease and no event has occurred
that, with the passage of time or the giving of notice (or both) would
constitute a default by either Landlord or Tenant thereunder.
     9. Effect of Amendment. Except as modified by this Amendment, the Lease and
all the covenants, agreements, terms, provisions and conditions thereof shall
remain in full force and effect and are hereby ratified and affirmed. The
covenants, agreements, terms, provisions and conditions contained in this
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and, except as otherwise provided in the Lease, their
respective assigns. In the event of any conflict between the terms contained in
this Amendment and the Lease, the terms herein contained shall supersede and
control the obligations and liabilities of the parties. From and after the date
hereof, the term “Lease” as used in the Lease shall mean the Lease, as modified
by this Amendment.

2



--------------------------------------------------------------------------------



 



     10. Miscellaneous. This Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof. All exhibits hereto are incorporated herein by reference.
     11. Counterparts. This Amendment may be executed in one or more
counterparts that, when taken together, shall constitute one original.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands as of
the date and year first above written, and acknowledge that they possess the
requisite authority to enter into this transaction and to execute this
Amendment.

          LANDLORD:

10165 MCKELLAR COURT, L.P.,
a California limited partnership
      By:   BMR-10165 MCKELLAR COURT GP LLC,
its General Partner             By:   /s/ Kevin M. Simonsen       Name:   Kevin
M. Simonsen       Title:   VP, Real Estate Counsel       TENANT:

QUIDEL CORPORATION,
a Delaware corporation
      By:   /s/ John M. Radak       Name:   John M. Radak       Title:   Chief
Financial Officer      

[Signature Page to Second Amendment to Lease]

